Citation Nr: 0721357	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  05-13 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Boston, Massachusetts Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The veteran has a diagnosis of PTSD; however, he did not 
engage in combat with the enemy, and there is no credible 
evidence corroborating his alleged stressors in service to 
support the diagnosis.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) also held in Pelegrini II that VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), to the extent 
possible, must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  
Pelegrini II, 18 Vet. App. 112, 119-20 (2004).  See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the veteran was provided VCAA notice in June 
2003, prior to the initial adjudication of his claim in the 
March 2004 rating decision at issue.  The VCAA letter 
summarized the evidence needed to substantiate the claim and 
VA's duty to assist.  It also specified the evidence that the 
veteran was expected to provide, including the information 
needed to obtain both his private and VA medical treatment 
records.  In this way, the VCAA letter clearly satisfied the 
first three "elements" of the notice requirement.  In 
addition, the June 2003 letter stated: "If there is any 
other evidence or information that you think will support 
your claim, please let us know."  This satisfies the fourth 
"element."

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
As explained in more detail below, VA attempted to provide 
assistance to the veteran by mailing him a PTSD questionnaire 
in June 2003 and again in December 2004.  The purpose of 
these questionnaires was to elicit information from the 
veteran about his in-service stressors so that those 
stressors could be subsequently verified.  The veteran failed 
to answer both questionnaires.  The Board concludes that, in 
light of the veteran's failure to fully cooperate with the 
verification process, all reasonable efforts were made by VA 
to obtain evidence necessary to substantiate the veteran's 
claim.  Any further attempts to assist the veteran in 
developing his claim would result in needless delay and are 
thus unwarranted.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include mention that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to him on this element, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, i.e., the RO, the Board must 
consider whether the veteran has been prejudiced thereby).  
Concerning this, since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any question about the appropriate 
disability rating and effective date to be assigned is 
rendered moot.

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes the 
veteran's service personnel records, VA and private medical 
records, and social security records.  As stated, the veteran 
never returned the two PTSD questionnaires that were sent to 
him by the RO in June 2003 and December 2004, so these 
questionnaires are not of record.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All due process requirements have 
been met.  See 38 C.F.R. § 3.103 (2006).

Pertinent Laws and Regulations

According to 38 C.F.R. § 3.304(f) (2006), service connection 
for PTSD requires: (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) (i.e., DSM-IV), (2) a 
link, established by medical evidence, between current PTSD 
symptoms and an in-service stressor, and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.

With regard to the third PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where a 
determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
situations, the record must contain service records or other 
corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD after the fact 
does not suffice to verify the occurrence of the claimed in-
service stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395- 
396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis

The evidence in the claims file indicates that the veteran 
has been diagnosed with PTSD.  Treatment reports dated July 
2001 through April 2003 from the VA Medical Center (VAMC) in 
Northampton, Massachusetts indicate that the veteran was 
diagnosed with major depressive affective disorder (single 
episode, unspecified degree) and prolonged PTSD.  Treatment 
reports dated October 2003 through October 2004 from the VAMC 
in Pittsfield, Massachusetts reiterate that the veteran was 
diagnosed with depressive disorder (unspecified) and 
prolonged PTSD.  In an October 2004 letter, Dr. G.H.V., a VA 
psychiatrist, stated that he had been the veteran's treating 
psychiatrist for the past three years and that the veteran 
had received treatment for both depression and PTSD.

Despite this PTSD diagnosis, it still must be determined 
whether there is sufficient evidence to confirm the 
occurrence of stressful events that the veteran alleges to 
have witnessed while he was in service, before service 
connection can be established.

The veteran's DD Form 214 confirms that he served in Vietnam, 
but it does not show that he was awarded any medals 
indicative of combat.  The Board notes that the veteran does 
not contend combat participation.  The veteran's military 
occupational specialty (MOS) in service was BT (boiler 
technician).  As there is no objective evidence showing his 
participation in combat, the law requires that his claimed 
stressors be independently corroborated by evidence other 
than his lay testimony or the diagnosis of PTSD.

The veteran contends that on two separate occasions, he 
witnessed the death of two navy pilots while working on a 
carrier vessel.  He says that the pilots inadvertently got 
too close to the front of the jet engines and were sucked 
into the engines and killed.  He did not specify the 
approximate month (or even a 60- or 90-day time frame) during 
his period of service on the carrier vessel from 1965 to 1969 
when the alleged deaths supposedly took place.  In addition, 
he did not specify the approximate location in Vietnam where 
these alleged deaths occurred.

As the Court has indicated, corroboration of every detail of 
a claimed stressor, including the veteran's personal 
participation, is not required; rather, a veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (quoting 
Suozzi v. Brown, 10 Vet. App. 307 (1997)).  Here, though, the 
veteran has not provided independent evidence of the 
stressful events that he contends to have witnessed while he 
was in service.  Nor has he provided sufficient details of 
these claimed stressors, which, in turn, would enable VA to 
corroborate them.

In June 2003, the RO sent the veteran a letter requesting 
that he provide as much detail and information as possible 
about the alleged events in Vietnam that he regards as 
stressors.  When no response was received from the veteran, 
the RO sent the veteran a second letter in December 2004 
reiterating the request of the first letter and underscoring 
the necessity of the veteran's response so that his stressors 
may be verified.  The veteran did not respond to this second 
request either.  Finally, in June 2004, the RO Director 
responded to an October 2004 letter from the veteran's 
Congressman (who had requested information on the veteran's 
behalf about the status of the veteran's claim) with the 
following language:

It is imperative that [the veteran] 
complete and return the Post Traumatic 
Stressor Disorder questionnaire that we 
mailed to him on December 14, 2004.  We 
previously requested this information on 
June 25, 2003, but he failed to respond.  
Without [the veteran] providing 
information on the "stressors" he 
endured while on active military service, 
it is impossible for the VA to adequately 
process his claim for service connected 
Post Traumatic Stress Disorder.

(Emphasis in original.)

VA has done its utmost to develop the evidence with respect 
to the veteran's claim.  Any failure to develop this claim 
rests with him personally.  See again Wood, 1 Vet. App. 190, 
193 (1991).  It is his responsibility to cooperate with VA, 
but he has not.  See Caffrey v. Brown, 6 Vet. App. 377, 383 
(1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

Because of the general nature of the claimed stressors, and 
because of the lack of more specific details, such as names 
and dates, it is impossible to obtain verification of the 
veteran's purported stressors.  If the veteran had responded 
to the RO's requests to provide more specificity about his 
alleged stressors, then it would be appropriate as well as 
feasible to submit his account of these stressors to the U.S. 
Army and Joint Services Records Research Center (JSRRC) for 
verification.  However, because the veteran failed to comply 
with the RO's requests for information, any further attempts 
to verify his stressors would be futile and are therefore 
unwarranted.  Therefore, the Board finds that the veteran's 
alleged stressors remain unverified.  Consequently, VA is 
prohibited from accepting a diagnosis of PTSD based on the 
veteran's service.

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim.  Therefore, the 
benefit of the doubt provision does not apply, and service 
connection is not warranted for PTSD.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).
ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


